Citation Nr: 0530090	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a neurological disorder 
to include multiple sclerosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from January 1982 to 
January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In April 2004, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record. 

In November 2004, the Board remanded the claim to obtain 
private medical records and records of the Social Security 
Administration and to obtain a VA medical opinion.  As the 
requested development was completed, no further action to 
ensure compliance with the remand directives is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

A neurological disorder to include multiple sclerosis is 
unrelated to an injury, disease or event, resulting in injury 
or disease, during service; a neurological disorder to 
include multiple sclerosis is unrelated to service-connected 
agoraphobia directly or by aggravation; and, multiple 
sclerosis was not manifested to a compensable degree within 
seven years of service. 


CONCLUSION OF LAW

A neurological disorder to include multiple sclerosis was not 
incurred in or aggravated by service; a neurological disorder 
to include multiple sclerosis is not proximately due to or 
the result of service-connected agoraphobia; and, multiple 
sclerosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 
I. DUE PROCESS 
A. VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

1. Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice by letter in 
April 2001.  In the letter, the veteran was informed of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  In the May 2001 
rating decision and the June 2001 statement of the case, the 
veteran was notified of the evidence needed to substantiate 
the claim of secondary service connection.  In the 
supplemental statement of the case, dated in June 2003, the 
RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

With regard to the notice of the evidence needed to 
substantiate the claim of secondary service connection and of 
the provisions of 38 C.F.R. § 3.159, which came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However the action of the RO 
described above, cured the error because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the claim at a hearing.  For these reasons, the 
veteran has not been prejudiced by the out-of-time VCAA 
notice, and no further development is needed to ensure VCAA 
compliance.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

2. Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 




II. REASONS AND BASES FOR FINDING AND CONCLUSION
A. Principles of Service Connection 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty. 38 U.S.C.A. § 1131.  

In addition, multiple sclerosis may be presumed to have been 
incurred during service if it became manifested to a 
compensable degree within seven years from separation from 
service. 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability. 38 C.F.R. §  3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).

B. Factual Background 

The report of entrance examination for service contains no 
history or finding of a neurological disorder.  The remainder 
of the service medical records disclose that from August to 
October 1985 the veteran was treated for a viral syndrome 
that included symptoms of fatigue, light-headedness, myalgia, 
and chills.  On periodic physical examination in October 
1988, the neurological evaluation was normal.  Reports 
associated with a Physical Evaluation Board, dated between 
June and December of 1989, show that the veteran was found 
unfit for service due to the diagnosis of agoraphobia.  On 
July 1989 report of examination for a Medical Evaluation 
Board, the neurological evaluation was normal.  

After service, in January 1991 rating decision, the RO 
granted service connection for agoraphobia. 

Records of a private neurology practice disclose that in 
September 2000 the veteran was seen for complaints of 
dizziness and a loss of balance.  Magnetic resonance imaging 
(MRI) in October 2000 revealed several focal areas of 
increased activity.  On the basis of the MRI, multiple 
sclerosis was diagnosed.  In April 2004, it was reported that 
a MRI was normal and the veteran did not have multiple 
sclerosis. 

Other private medical records, dated in May 2001, disclose a 
history of agoraphobia related to multiple sclerosis.  

On VA examinations in August and September 2002, the examiner 
expressed the opinion that the veteran had paroxysmal 
vertigo, not multiple sclerosis. 

Records of the Social Security Administration disclose that 
the veteran was found to be disabled, beginning in September 
2000, due to multiple sclerosis and cerebrovascular disease.  
The medical evidence associated with the record discloses 
that in April 2001 the veteran gave a history of the 
diagnosis of multiple sclerosis in 2000 with intermittent 
symptoms for twenty years.  

In April 2004, the veteran testified that he first 
experienced symptoms of fatigue in 1985 and then again in 
1989, when he also had vertigo, which were manifestations of 
multiple sclerosis and that multiple sclerosis is often 
misdiagnosed as agoraphobia.  The veteran's spouse testified 
that the veteran's symptoms to include fatigue began in about 
1985.   

Records of E.B., MD, dated from 2000 to 2004, disclose 
treatment for vestibular neuronitis in July and August 2000. 

On VA examination in April 2005, after a review of the entire 
record, the VA examiner expressed the opinion that the 
diagnosis of multiple sclerosis was reasonably established, 
based on the clinical exacerbations and remissions and the 
MRI, but there was no evidence that any of the symptoms of 
multiple sclerosis were recorded during service. 



C. Analysis

The veteran asserts that he has a neurological disorder, 
multiple sclerosis, which originated in service, and that 
symptoms of agoraphobia were actually manifestations of 
multiple sclerosis. 

On the basis of the service medical records, a neurological 
disorder, including multiple sclerosis, was not shown to be 
present during service.  And multiple sclerosis was not 
manifested to a compensable degree within seven years from 
separation from service in 1990 as it was first diagnosed in 
2000.  

To the extent that the veteran testified that he had symptoms 
of fatigue and vertigo during service, which he attributes to 
multiple sclerosis, and as symptoms of fatigue and light-
headedness were noted during service, but were associated 
with an acute viral syndrome, the symptoms of fatigue and 
light-headedness, standing alone, were insufficient to 
identify any chronic disease entity to include a neurological 
disorder. As the symptoms of fatigue and light-headedness 
were noted during service, but not shown to be chronic, 
continuity of symptomatology after service is needed to 
substantiate the claim.  38 C.F.R. § 3.303.  

The evidence of record documents dizziness and loss of 
balance, beginning in 2000, resulting in the initial 
diagnosis of multiple sclerosis, ten years after service.  
While dizziness and loss of balance are similar to symptoms 
of light-headedness, the prolonged period of ten years after 
service without documentation of similar symptoms opposes 
rather than supports continuity of symptomatology.

Alternatively, service connection may be granted for a 
disease diagnosed after discharge, where there is competent 
medical evidence to support the claim and the determinative 
issue involves medical causation or a medical diagnosis.  
38 C.F.R. § 3.303; Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 



In this case, while there is evidence of multiple sclerosis 
after service, the only medical evidence, addressing whether 
multiple sclerosis is related to service, is the opinion of a 
VA examiner, who stated that there was no evidence of any 
symptoms of multiple sclerosis during service.

As for the veteran's statements and testimony that multiple 
sclerosis began in service and that symptoms of agoraphobia 
were actually manifestations of multiple sclerosis, as a lay 
person, the veteran is not competent to render an opinion 
regarding medical causation or a medical diagnosis, and 
therefore his statements and testimony do not constitute 
competent medical evidence needed to substantiate the claim. 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

On the question of whether multiple sclerosis is proximately 
due to or the result of service-connected agoraphobia, the 
only evidence to support the claim consists of an entry in 
the private medical records, dated in May 2001, which notes a 
history of agoraphobia related to multiple sclerosis.  As for 
the probative weight of this evidence, there is nothing in 
the statement that suggests that the health-care provided 
added medico-evidentiary value to history.  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995). For this reason, the Board 
rejects the evidence as favorable to the claim.

On the question of whether multiple sclerosis was aggravated 
by service-connected agoraphobia, there is no medical 
evidence to substantiate the claim. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
a neurological disorder to include multiple sclerosis is not 
established.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 


                                                                                      
(The ORDER is on next page)





ORDER

Service connection for a neurological disorder to include 
multiple sclerosis is denied.




____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


